Exhibit 10.55

PORTIONS OF THIS EXHIBIT MARKED BY AN [**] HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2.

Amendment 14 to

Worldspan Asset Management Offering Agreement

This amendment is the fourteenth amendment (“Amendment 14”) to the Asset
Management Offering Agreement effective as of July 1, 2002, among Travelport, LP
(formerly Worldspan L.P.) (“Travelport”), International Business Machines
Corporation (“IBM”), and IBM Credit LLC (“IBM Credit”), Agreement ASVB594, as
previously amended by Amendment 1 effective as of December 16, 2002, Amendment 2
effective as of December 31, 2003, Amendment 3 effective as of June 30, 2006,
Amendment 4 effective as of January 1, 2007, Amendment 5 effective as of
February 1, 2007, Amendment 6, effective as of October 1, 2007, Amendment 7,
effective as of October 1, 2007, Amendment 8, effective as of October 1, 2007,
Amendment 9, effective as of October 1, 2007, and Amendment 10, effective as of
March 31, 2009, Amendment 11, effective as of March 31, 2010, Amendment
12,effective as of December 17, 2010, and Amendment 13, effective December 23,
2011 (collectively, the “AMO Agreement”).

Each term defined in the AMO Agreement shall have the same meaning in this
Amendment 14 unless otherwise provided herein or inconsistent with the content
hereof.

The purposes of this Amendment 14 are to replace, modify, or add certain terms
in the AMO Agreement with the terms specified in this Amendment 14.

This Amendment 14 becomes effective as of November 21, 2012 (the “Effective Date
of Amendment 14”), provided this Amendment is executed by the Parties on or
before November 21, 2012.

It shall be a condition precedent to this Amendment 14 that IBM receive, via
wire transfer or other electronic transfer on or before 3 PM Eastern Time on
November 21, 2012, the amount of [**], as per the following electronic payment
instructions:

PNC Bank

IBM Corporation

500 First Avenue

Pittsburgh, PA 15219

Bank Contact: Donna Haber

Telephone: 732-220-3258

[**]

This Amendment 14 may be signed in one or more counterparts, each of which will
be deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Amendment 14 made by reliable means is
considered an original.

The Parties agree that this Amendment 14, which includes the associated
documents attached hereto, is the complete agreement among the Parties with
respect to the subject matter hereof and replaces any prior oral and/or written
communications between the Parties concerning this subject matter. By signing
below, the Parties agree to the terms of this Amendment 14.

Except for the changes specified in this Amendment 14, all other terms and
conditions of the AMO Agreement remain unchanged. In the event of a conflict
between this Amendment 14 and the AMO Agreement, this Amendment 14 will prevail.

 

   Page 1 of 53



--------------------------------------------------------------------------------

Travelport, IBM and IBM Credit hereby agree that, as of the Effective Date of
Amendment 14, the AMO Agreement shall be amended as follows:

 

  1. Monthly Payments Exhibit. Exhibit A (Monthly Payments) to the AMO Agreement
is replaced in its entirety with the Exhibit A attached as Attachment 1 to this
Amendment 14.

 

  2. Capacity Plan Exhibit. Exhibit B (Capacity Plan) to the AMO Agreement is
replaced in its entirety with the Exhibit B attached as Attachment 2 to this
Amendment 14.

 

  3. Current Machines Exhibit. Exhibit C (Current Machines) to the AMO Agreement
is replaced in its entirety with the Exhibit C attached as Attachment 3 to this
Amendment 14.

 

  4. Current Storage Machines. Exhibit C-1 (Current Storage Machines) to the AMO
Agreement is deleted in its entirety.

 

  5. Settlement/Termination Percentages Exhibit. Exhibit F
(Settlement/Termination Percentages) to the AMO Agreement is replaced in its
entirety with the Exhibit F attached as Attachment 4 to this Amendment 14.

 

  6. Order Letter Exhibit. Exhibit G (Travelport Order Letter) to the AMO
Agreement is replaced in its entirety with the Exhibit G attached as
Attachment 5 to this Amendment 14.

 

  7. Preferred Pricing Arrangement Exhibit. Exhibit M (Preferred Pricing
Arrangement) to the AMO Agreement is replaced in its entirety with the Exhibit M
attached as Attachment 6 to this Amendment 14.

 

  8. Special Offering Attachment for VM Charges Exhibit. Exhibit N (Special
Offering Attachment for VM Charges) to the AMO Agreement is replaced in its
entirety with the Exhibit N attached as Attachment 7 to this Amendment 14.

 

  9. Table for System z Engine Deactivation Credit for Maintenance Services.
Exhibit P (Table for [**] Engine Deactivation Credit for Maintenance Services)
is replaced in its entirety with the Exhibit P attached as Attachment 8 to this
Amendment 14.

 

  10. Expiration Date. The fifth paragraph on the first page of the AMO
Agreement is amended by replacing the date “December 31, 2014” in the first
sentence thereof with the date “December 31, 2017” and by adding thereto the
following sentence:

“The period from November 21, 2012 (the “Effective Date of Amendment 14”)
through December 31, 2017 may be referred to herein as the “Amendment 14
Extension Term”.”

 

  11. Order Letters. Section 1 of the AMO Agreement, entitled
“Cancelled/Superseded Agreements”, is amended by adding thereto the following
sentence:

“Order Letters issued during the Amendment 14 Extension Term shall begin with
Order Letter 800.”

 

  12. Monthly Payments. Section 2 of the AMO Agreement, entitled “Monthly
Payments”, is hereby amended in its entirety to read as follows:

“There will be a single monthly invoice for a “Monthly Payment” for all Machines
and Programs (“Products”), Services, leases and financings subject to this AMO
Agreement. Each such invoice will be in the form attached as Exhibit I, as that
form may be modified from time to time by the mutual agreement of IBM and
Travelport, and will provide detail sufficient to satisfy Travelport’s tax and
accounting requirements; provided, however, that all such charges shall equal
the Monthly Payment for that month. The Monthly Payments pursuant to this AMO
Agreement do not necessarily correlate to the market price that Travelport may
estimate it would pay for Products outside of this AMO Agreement (the “BAU
Price” or “Business as Usual Price”). For the avoidance of doubt, the BAU Price
is not the price charged for Products under this AMO Agreement, and the Monthly
Payments under the AMO Agreement do not necessarily correlate to any charges
(whether recurring or one-time charges) estimated by Travelport, including for
Products leased or financed in the AMO Agreement.

 

   Page 2 of 53



--------------------------------------------------------------------------------

Each monthly invoice will be prepared and submitted by IBM in the month prior to
the month for which the Monthly Payment included therein is due. Unless and
until Travelport directs IBM otherwise, each invoice will be addressed and
submitted to Travelport, at its address at 300 Galleria Parkway, Atlanta,
Georgia 30339. Each monthly invoice will be due on the fifteenth day of the
month for which the Monthly Payment included therein is due, but no earlier than
30 days following Travelport’s receipt of the invoice, and will be payable
directly to IBM. IBM Credit has authorized IBM to serve as its collection agent
for amounts due to IBM Credit under this AMO Agreement or the TLA. Travelport’s
payment to IBM of the Monthly Payments, as adjusted pursuant to this AMO
Agreement, will constitute full compensation to IBM Credit for any leased
Machines or other financed items that are subject to this AMO Agreement. IBM
acknowledges receipt of the Monthly Payments due for all months prior to
December 2012. A schedule of the Monthly Payments due for the months after
November 2012 is attached as Exhibit A.

The Monthly Payments are due and payable, without any right of set-off or,
subject to IBM complying with the last sentence of this paragraph, any defense
of any kind, for the full term of this AMO Agreement and are not cancelable
except as may be otherwise provided herein. However, any disputed amount solely
owed to IBM, as provided in this AMO Agreement, is not required to be paid until
the dispute is resolved, with each Party having the right to invoke the Dispute
Resolution process set forth in Section 41 of this AMO Agreement if and when
that Party deems appropriate; notwithstanding the foregoing, all amounts due to
IBM Credit from IBM that are included in the Monthly Payments payable to IBM by
Travelport shall be due and payable regardless of any dispute between IBM and
Travelport, and regardless of whether IBM or Travelport has invoked the Dispute
Resolution process hereunder. This AMO Agreement cannot be terminated except as
provided herein or by agreement of the Parties. Furthermore, nothing in this
Section 2 shall be construed to relieve IBM of its obligations under the ICA or
any other agreement it may have with the Travelport Enterprise.

The Monthly Payments include any applicable charges for normal transportation,
installation and deinstallation for Machines installed under this AMO Agreement.

Any charges for Products, Services or financings not specifically described in
this AMO Agreement and/or its Exhibits will continue to be invoiced separately
to Travelport.

The Monthly Payments do not include any provision for any taxes that may be
applicable to the Products, Services, Leases or financing subject to this AMO
Agreement. Travelport has responsibility for all such taxes other than taxes
based on the net income of IBM or IBM Credit or franchise taxes, capital stock
or net worth taxes imposed on IBM or IBM Credit.

Notwithstanding anything to the contrary in the ICA or the TLA, neither IBM nor
IBM Credit will have the right or ability to change the Monthly Payments with
respect to any Products or Services provided to Travelport under this AMO
Agreement except as expressly provided in this AMO Agreement or otherwise
mutually agreed by the Parties.

In addition, notwithstanding anything to the contrary in the ICA or the TLA,
neither IBM nor IBM Credit will have the right or ability to change the terms
and conditions relating to any Products or Services to be provided to Travelport
under this AMO Agreement unless (i) such change is made to the comparable terms
and conditions for all of IBM’s commercial customers, and (ii) such change does
not adversely affect Travelport’s usage of the applicable Product or Service, as
provided by IBM, or Travelport’s quiet enjoyment of the applicable Product or
Services as provided by IBM Credit. If IBM or IBM Credit makes any permitted
change to the terms and conditions relating to any Products or Services to be
provided to Travelport under this AMO Agreement and such change is deemed
unfavorable by Travelport, then, with thirty (30) days written notice prior to
the applicable scheduled install date, Travelport may elect to remove any of the
Products or Services affected by such change from this AMO Agreement, provided
that with respect to any uninstalled Machines, Travelport must

 

   Page 3 of 53



--------------------------------------------------------------------------------

give IBM notice of the removal no later than thirty (30) days prior to the
scheduled install date or ten (10) days after receiving notice of the permitted
change, whichever is later. In the event of any such removal, the then current
Monthly Payments will be reduced by the amount constituting the portion of the
Monthly Payments attributable to the removed Products or Services, as confirmed
by an Order Letter. Nothing in this Section 2 shall be construed to relieve
Travelport of any obligation for any Lease or financing obligation subject to
the TLA; provided, however, that Travelport shall not be required to comply with
any such obligation until IBM has given Travelport written notice of the nature
and terms of the obligation, which report is certified as accurate in all
material respects by an authorized representative of IBM.”

 

  13. Included Agreements. Section 3 of the AMO Agreement, entitled “Included
Agreements”, is hereby amended by replacing subsections a, b, and c thereof with
the following:

 

  “a. WebServer Software Special Option, effective as of September 30, 2000,
among Travelport (f/k/a Worldspan), IBM and IBM Credit, as supplemented and
amended from time to time (the “WSSO”).

 

  b. Amended and Restated Enterprise Software Option Agreement, effective as of
November 21, 2012, between Travelport (f/k/a Worldspan) and IBM, as supplemented
and amended from time to time (the “ESO”).

 

  c. Travelport Enterprise Software and Services Option, effective as of
November 21, 2012, among Travelport, IBM and IBM Credit, as supplemented and
amended from time to time (the “TESSO”).

 

  d. To the extent described herein, the ICA and the TLA.”

 

  14. Base Capacity. Section 4 of the AMO Agreement, entitled “Base Capacity”,
is hereby amended in its entirety to read as follows:

“4. Base Capacity

IBM and Travelport agree that the Machines listed in Exhibits B and C are
included in the initial capacity (“Base Capacity”) subject to this AMO
Agreement, the charges for which are included in the Monthly Payments. Exhibits
B and C list all Machines included in the Base Capacity, including the Current
Machines, which are listed in Exhibit C. The Machines listed in Exhibit B and
Exhibit C, Section 1 will be leased by IBM Credit to Travelport under the terms
of the TLA, as supplemented and modified by this AMO Agreement. The Machines
listed in Exhibit C, Section 2 are owned by Travelport and therefore will not be
leased by IBM Credit.”

 

  15. TPF Capacity. Section 6 of the AMO Agreement, entitled “TPF Capacity”, is
hereby amended in its entirety to read as follows:

“6. TPF Capacity

The Parties agree that the System z processor capacity provided in the TPF
Complex by IBM to the Travelport Enterprise to run IBM’s Transaction Processing
Facility (“TPF”) software (the “TPF Workload”) shall be comprised solely of
[**]. The charges for the [**] are included in the [**]. Until and unless [**]
is used by Travelport, no charges will be due or payable by Travelport to IBM
for the [**]. If at any time, in any increment, Travelport uses any amount of
the [**] for TPF or zVM processing, then Travelport shall immediately become
liable for, and make payment to IBM, for acquisition of such capacity at
increments described in subsection (3) hereof.

 

   Page 4 of 53



--------------------------------------------------------------------------------

(1) Definitions:

For purposes of the AMO Agreement, the following definitions apply and control:

“TPF Complex” means (i) the [**] identified in Exhibit B as the TPF Complex
Replacement Machines, and (ii) the [**] identified in Exhibit B as the TPF
Complex Displaced Machines until each of the Displaced Machines is replaced by
the applicable Replacement Machine, all of which replacement will occur by [**].

“TPF System” means any base (as opposed to z/VM guest) TPF operating system and
associated TPF Workload running in the TPF Complex.

“MIPS” means million instructions per second, which is a unit of measurement for
the processing capacity of a Central Processor (“CP”). The capacity of an
“Engine” (as further described below), or a Machine or a Central Electronic
Complex (“CEC”) is sometimes described in MIPS. MIPS is solely an approximation
of relative internal processor performance. The MIPS numbers in this AMO
Agreement are specific to, and are to be used solely for measuring elements of,
this AMO Agreement. These MIPS numbers are not intended for capacity planning
purposes nor does IBM make any representation that they will be an accurate
reflection of the results that Travelport might expect to achieve in its unique
operational environment.

“TPF Adjusted Peak Capacity Usage” means, for each day, the highest number of
MIPS used by the TPF Systems during that day, as described in the subsection
below entitled “Capacity Utilization Reporting”.

“TPF Fixed Capacity” means the IBM [**] capacity, expressed in MIPS, acquired by
Travelport on an ongoing, permanent basis via purchase or lease acquisition for
the specific purpose of running the TPF Workload. It is specifically not TPF
Buffer Capacity. z/VM Capacity is specifically a subset of TPF Fixed Capacity.
To the extent zVM Capacity is executed, the TPF Fixed Capacity available for TPF
Systems is reduced by an equal amount, i.e., the sum total of the capacity used
by TPF Systems and z/VM Systems can never exceed the TPF Fixed Capacity.

“TPF Buffer Capacity” means the additional, incremental IBM [**] capacity,
measured in MIPS, which is provided by IBM in aggregate across the TPF Complex
above and beyond the TPF Fixed Capacity in the amount of approximately [**] of
TPF Fixed Capacity.

“z/VM Capacity” is a subset of TPF Fixed Capacity and is the number of MIPS of
the TPF Fixed Capacity that may be used for z/VM Systems. z/VM Capacity is
limited to [**] MIPS running on an IBM System z Machine [**] and [**] MIPS
running on another IBM [**] Machine [**], for an aggregate total of [**] MIPS of
z/VM Capacity. The TPF operating system may be run as a guest of z/VM under the
provisions of this paragraph.

“Engine” means an IBM System z Machine general purpose central processor on
which the System z instruction set is executed and on which the TPF, z/OS or
z/VM operating systems may execute. The MIPS capacity per Engine of IBM
processor type [**] Machines is documented in Table B entitled “[**] CP MIPS”.

“z/VM System” means any system running in the TPF Complex that runs under the
z/VM operating system.

“TPF Logical System” means a group of production LPARs supporting a specific
Travelport customer or internal business function. Production TPF workloads are
exclusively run on TPF Logical Systems. In no situation is an LPAR shared by
more than one Logical System. As of November 21, 2012, there are [**] separate
production LPARs that form [**] Logical Systems: [**].

 

   Page 5 of 53



--------------------------------------------------------------------------------

“TPF Complex System” means (i) a TPF Logical System, (ii) a test TPF Systems
that does not run as guest under z/VM, and (iii) a z/VM System.

“Daily Airline Hosting MIPS” means, for each day, the Airline Hosting MIPS used
by the TPF Logical Systems during that day, as described in the subsection below
entitled “Capacity Utilization Reporting.”

“ESO Agreement” means the Amended and Restated Enterprise Software Option
Agreement referenced as an Included Agreement in Section 3.

“Airline Hosting MIPS” has the meaning specified in the ESO Agreement.

(2) Use of the TPF Complex:

Travelport’s use of the TPF Complex is limited as follows:

 

  (a) The use of the TPF Complex for z/VM Systems is restricted to the capacity
for which the Travelport Enterprise has specifically licensed z/VM. This may
include a license covered by the Revised Special Offering Attachment for VM
Charges on IBM [**] Machines set forth in Exhibit N, a z/VM license owned by the
Travelport Enterprise and applied to an Integrated Facility for Linux (“IFL”)
processor, or any other z/VM licensing agreement between the Travelport
Enterprise and IBM.

 

  (b) The use of the TPF Complex for TPF Systems is [**].

 

  (c) If the TPF Adjusted Peak Capacity Usage exceeds TPF Fixed Capacity MIPS
for any measurement period for any day in any month, then Travelport must
acquire during the following month additional TPF Fixed Capacity in engine
boundary configurable increments equal to or greater than the prior month’s
reported TPF Buffer Capacity MIPS usage. The purchase price for [**] procured by
Travelport under this paragraph shall be the [**]. IBM will adjust TPF Buffer
Capacity MIPS to ensure that TPF Buffer Capacity MIPS are approximately [**] of
TPF Fixed Capacity, subject to IBM processor type [**] or IBM’s then currently
available technology configuration rules. Maintenance Service and Program
charges will be billed for all such additional TPF Fixed Capacity in accordance
with any applicable agreements in effect between IBM and the Travelport
Enterprise.

(3) General:

IBM shall provide the TPF Buffer Capacity, and Travelport agrees to purchase or
lease TPF Fixed Capacity if TPF Buffer Capacity is used, under this AMO
Agreement. Specifically, the IBM Buffer Capacity remains IBM’s owned asset until
and unless procured by Travelport under the terms and conditions of this AMO
Agreement. The capacities and settings of these IBM processor type [**] Machines
are shown in Table A below, entitled “TPF Complex Setup”.

 

   Page 6 of 53



--------------------------------------------------------------------------------

Table A

TPF Complex Setup

 

TRAVELPORT

CEC

DESIGNATION

 

IBM [**]

PROCESSOR

SERIAL

NUMBER

 

TPF FIXED

CAPACITY

MODEL

 

TPF FIXED

CAPACITY

MIPS*

 

TPF FIXED

+

BUFFER

CAPACITY

MODEL

 

IBM OWNED

TPF BUFFER

MIPS*

 

TOTALTPF

FIXED +

BUFFER

CAPACITY

MIPS*

 

BUFFER MIPS

PRECENTAGE

 

NUMBER
OF

TPF FIXED

CAPACITY

MIPS

AVAILABLE

TO RUN

z/VM

[**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

* zOS R1.11 mit MIPS

Note: The Machine capacity designated as available for z/VM Systems shown in the
table above does not include capacity used for z/VM Systems on Integrated
Facility for Linux (“IFL”) or Integrated Coupling Facilities (“ICF”).

Table B below, entitled “[**] CP MIPS”, shows MIPS data for each IBM processor
type [**] capacity setting. The MIPS shown are calculated by multiplying the
published IBM LSPR z/OS 1.11 Multi-Image Default Mixed Workload performance
measurements by [**].

Table B

[**] CP MIPS

 

Processor Type-Model   #CPs   z/OS V1R11
Multi-image MIPS   MSUs [**]   [**]   [**]   [**]

The MIPS shown above are derived from published IBM LSPR z/OS R1.11 Multi-Image
Default Mixed Workload performance measurements of IBM machine type [**]
Processors. They represent a broad approximation of mixed workload environments,
and no representation or warranty is expressed or implied that these MIPS will
be realized by Travelport. The Parties agree this MIPS data is to be used solely
as a matter of convenience for the purposes discussed in this AMO Agreement.

(4) Capacity Utilization Reporting:

Travelport agrees to measure and report to IBM the number of MIPS used by all of
the TPF Complex Systems. This report (the “Capacity Utilization Report”) will be
provided to IBM on a monthly basis, in the format of a Microsoft Excel
spreadsheet. The Capacity Utilization Report will be used to calculate
(i) capacity utilized in excess of the TPF Fixed Capacity pursuant to this AMO
Agreement, and (ii) Airline Hosting MIPS for purposes described in the ESO
Agreement.

The Capacity Utilization Report will include, at a minimum:

 

  •  

The installed capacity setting of each Machine in the TPF Complex.

 

  •  

For each TPF Logical System, a list of production LPARs that comprise it and the
percentage, if any, of its capacity that consists of Airline Hosting MIPS, using
the methodology described below, or another methodology proposed by Travelport
and acceptable to IBM, such acceptance to not be unreasonably withheld.

 

  •  

For each TPF Complex System, the average number of MIPS used in each [**] minute
period beginning at midnight, Greenwich Mean Time, of each day ([**]
measurements per TPF Complex System for each day).

 

   Page 7 of 53



--------------------------------------------------------------------------------

  •  

For each [**] minute period, the sum of the average number of MIPS used by all
the TPF Complex Systems. For each day, the highest of these numbers (the “Peak
Capacity Usage” for that day) will be marked with an asterisk or other readily
identifiable mark.

 

  •  

The average number of MIPS used by each TPF Complex System for each [**] minute
measurement interval shall be calculated as the sum of the products of (i) each
individual Production LPAR’s average utilization for that measurement interval,
multiplied by (ii) the Total Enabled Machine Capacity at Initial Capacity
Setting (in MIPS) from the TPF Complex Setup Table (Table A), multiplied by
(iii) the ratio of the LPAR logical I-Streams to CEC Physical I-Streams.

 

  •  

For each [**] minute period, the number of MIPS used by each TPF Logical System
that are Airline Hosting MIPS, which will be calculated by (i) multiplying
(x) the number of MIPS used by each TPF Logical System during that [**] minute
period by (y) the percentage of that system that consists of Airline Hosting
MIPS, and (ii) taking the sum of the resulting products.

 

  •  

For each day, the Airline Hosting MIPS for the [**] minute period in which the
Peak Capacity Usage occurred (the “Daily Airline Hosting MIPS”) will be marked
with an asterisk or other readily identifiable mark.

 

  •  

A description of any circumstances that Travelport believes caused an
abnormality in the data that should result in an adjustment to the Peak Capacity
Usage or Peak Airline Hosting MIPS for any day, as described below.

 

  •  

Travelport will use the software product [**] from [**] in z/VM service machine
LPARS on each [**] to measure capacity utilization for all z/VM Systems each
minute, and [**] such measurements will be summed and averaged to establish each
[**] minute z/VM Capacity utilization level that will be shown for that [**]
minute period in the Capacity Utilization Report. Travelport may, with the
approval of IBM, which will not be unreasonably withheld, change the method of
calculating the z/VM usage.

 

  •  

For each production LPAR, a notation if that LPAR is running [**] or [**]

The Capacity Utilization Report for each month will be available to IBM no later
than the 15th day of the following month, except, however, that no report will
be required from Travelport during the period from the month when the first
System [**] Displaced Machine is replaced with a System [**] Replacement Machine
until the month after all [**] System [**] Displaced Machines have been replaced
with the System [**] Replacement Machines, as described in Exhibit B, but no
later than for calendar month April 2013 usage. Travelport will deliver the
monthly report electronically to, at a minimum, the IBM AMO Project Executive,
the IBM Client Executive, the IBM AMO Account Support Representative and the IBM
TPF Product Line Manager. IBM will provide Travelport with appropriate contact
information for each of these individuals, and will update that information as
applicable.

In the event that an abnormality is apparent in the data reflected in the
Capacity Utilization Report for any month, whether caused by an operational or
data collection error or other unusual circumstance, the Parties will work in
good faith to resolve such error or unusual circumstance. Travelport will
clearly identify any such area of concern in the data and will provide
additional information as reasonably requested by IBM to clarify the reason for
the abnormality. The intention of the Parties is to identify unusual capacity
abnormalities caused by unpredictable system situations, such as a “looping
program” or Machines outage, and, as necessary, make mutually agreed upon
adjustments to the TPF Adjusted Peak Capacity Usage, the Daily Airline Hosting
MIPS, or both, that may be necessary to fairly reflect those abnormalities. This
provision is not intended in any way to mitigate any real peaks in the workload
of these Machines. The TPF Adjusted Peak Capacity Usage for each day will be the
reported Peak Capacity Usage for that day as adjusted, if necessary, to account
for any abnormality. The Daily Airline Hosting MIPS for each day will be the
reported Airline Hosting MIPS for the [**] minute period in which the Peak
Capacity Usage occurred for that day as adjusted, if necessary, to account for
any abnormality.

 

   Page 8 of 53



--------------------------------------------------------------------------------

Travelport will retain, for 60 days after the end of each month, data showing
the MIPS used by each TPF Complex System during that month, as recorded by
Travelport at one minute intervals. Within that 60 day period, Travelport agrees
to provide that data to IBM upon receipt of a written request from IBM.

For the purpose of calculating capacity utilized in excess of the TPF Fixed
Capacity, the Capacity Utilization Report for each month must report the highest
TPF Adjusted Peak Capacity Usage for that month.

For the purpose of enabling the calculation of the Annual Airline Hosting MIPS
Usage (as such term is defined in the ESO Agreement), the Capacity Utilization
Report for each month must report the highest Daily Airline Hosting MIPS during
that month.

The Capacity Utilization Report will include a specific column for [**], other
hosted airlines, and Airline Hosting MIPS. The Airline Hosting MIPS will be the
sum of the MIPS reported as described above for [**] and other hosted airlines.

For each TPF Logical System on which both GDS and Airline Hosting MIPS workloads
are run, the percentage of that system’s capacity that consists of Airline
Hosting MIPS will be measured and reported using the following method as
appropriate to the TPF Logical System in question, or another method proposed by
Travelport and acceptable to IBM, such acceptance to not be unreasonably
withheld:

 

  1. “Sysco Data Collection” process, which is run on the TPF Logical System
called WSP, will be used to calculate the Airline Hosting MIPS used by (1) [**],
and (2) other hosted airlines. The “Sysco Data Collection” process will be run
twice per day, once in the morning and once in the afternoon, both at or near
the peak TPF Logical System utilization period. Travelport will indicate in the
Capacity Utilization Report the [**] minute periods in which the “Sysco Data
Collection” process is run each day. The two daily “Sysco Data Collection”
process results will be averaged to determine the utilization percentages for
both the GDS workload component and the Airline Hosting MIPS workload component
of the WSP system. The resulting percentage will then be clearly displayed in
each day’s Microsoft Excel data sheet in the Capacity Utilization Report and
will be used to determine the Airline Hosting MIPS used by the WSP system. In
the event that one of the two Sysco Data Collections in a day is cancelled or
fails to report data, the data from the remaining Sysco Data Collection will be
used. If neither Sysco Data Collection reports data, the data from the previous
day will be used.

(5) Miscellaneous:

If Travelport requires additional configured TPF capacity in excess of that
described in the TPF Complex Setup Table (Table A), then IBM will offer such
capacity in configured Engine boundary increments specified by Travelport for
either TPF System or z/VM System use. Maintenance Services and Programs will be
charged for all such additional configured capacity. z/VM Capacity will be
priced at IBM’s PPA pricing. Any other TPF Complex Machines or microcode enabled
changes or additions will also be priced at IBM’s PPA pricing (as described in
Exhibit M). Any associated Maintenance Services charges will be determined
separately in accordance with any applicable agreements that may then be in
effect between IBM and the Travelport Enterprise. Charges for Programs will be
determined in accordance with any applicable agreement in effect between the
Travelport Enterprise and IBM, including any applicable Additional Agreement.
Notwithstanding the foregoing, IBM is not obligated to provide any equipment or
any upgrade of installed equipment beyond the date that the equipment or upgrade
is no longer available to IBM customers, as specified in any future withdrawal
from marketing announcement.”

 

  16. Tape Products Allowance. Section 9 of the AMO Agreement, entitled “Tape
Products Allowance”, is hereby deleted in its entirety.

 

   Page 9 of 53



--------------------------------------------------------------------------------

  17. Capacity Reviews. Section 11 of the AMO Agreement, entitled “Capacity
Reviews”, is hereby deleted in its entirety.

 

  18. Maintenance Services. Section 12 of the AMO Agreement, entitled
“Maintenance Services” is hereby amended in its entirety to read as follows:

“12. Maintenance Services

During the term of this AMO Agreement and for the Monthly Payments specified
herein, IBM will provide Maintenance Services for the Machines specified in
Exhibit B and in Sections 1 and 2 of Exhibit C. The terms governing these
Maintenance Services are contained in the IBM Master Services Attachment for
Service Elite, Attachment number MAB7X7W, currently in effect between IBM and
Travelport or any follow-on agreement that may subsequently be agreed-to that
applies to these types of Machines. Additional terms specific to this AMO
Agreement are contained in Exhibit H to this AMO Agreement.

The charges for the Maintenance Services will not be changed during the term of
this AMO Agreement, except as expressly provided herein.”

 

  19. Settlement/Termination Charges. Section 16 of the AMO Agreement, entitled
“Settlement/Termination Charges”, is amended by replacing the fourth paragraph
thereof with the following:

“Notwithstanding anything in this AMO Agreement to the contrary, any Settlement
Charge or Termination Charge payable by Travelport pursuant to this AMO
Agreement will be reduced by any amounts that may have been then-previously paid
by Travelport in connection with the termination of the TESSO.”

 

  20. Covenants. Section 19 of the AMO Agreement, entitled “Covenants”, is
amended by adding at the end thereof the following paragraph:

“It shall be a condition precedent to the transactions contemplated by Amendment
14 to this AMO Agreement that Travelport provide an Agreement of Letter of
Credit and an Irrevocable Letter of Credit (“ILOC”) from UBS AG in favor of IBM
Credit in the initial amount of [**] and in form and substance satisfactory to
IBM Credit in its sole discretion on or before 3 PM Eastern Time on November 21,
2012. The ILOC may be reduced in amount pursuant to an Agreement of Letter of
Credit between IBM Credit and Travelport. If Travelport elects to make a
prepayment toward the Monthly Payments hereunder in order to reduce the amount
of the ILOC or otherwise, then IBM and Travelport will mutually restructure the
remaining Monthly Payments to appropriately reflect the effect of that
prepayment.”

 

  21. Termination Option. The first paragraph of Section 21 of the AMO
Agreement, entitled “Termination Option”, is amended by replacing the date
“April 1, 2011” with the date “December 1, 2013”.

 

  22. Confidentiality. Section 27 of the AMO Agreement, entitled
“Confidentiality”, is amended in its entirety to read as follows:

“27. Confidentiality

The Parties agree that the terms of this AMO Agreement will be subject to the
IBM Agreement for Exchange of Confidential Information, signed by IBM on
October 5, 2010, between Travelport and IBM, as amended and supplemented
(“AECI”). By signing this AMO Agreement, IBM Credit shall be deemed to be a
party to the AECI and bound by its terms and conditions as of the Effective Date
of this AMO Agreement.”

 

  23. Adverse Economic Event. Section 32 of the AMO Agreement, entitled “Adverse
Economic Event”, is hereby deleted in its entirety.

 

   Page 10 of 53



--------------------------------------------------------------------------------

  24. Additional Agreements. Section 34 of the AMO Agreement, entitled
“Additional Agreements”, is amended in its entirety to read as follows:

“Each of the Additional Agreements listed below will be considered an Included
Agreement for purposes of Section 3 of this AMO Agreement, and any monthly
charges that would otherwise be payable pursuant to it for any period of time or
transaction occurring during the period after November 21, 2012 through the
Expiration Date, will be included in the Monthly Payments and are not separately
payable:

 

  1. IBM WebServer Software Special Option, as amended

 

  2. Amended and Restated Enterprise Software Option Agreement, as amended

 

  3. Travelport Enterprise Software and Services Option Agreement, as amended.

 

  4. IBM Work Order to the IBM Master Project Resources Agreement for Consulting
and Integration Services (MPRA), Project Title TPF Support and Consulting
Services Work Order, dated March 31, 2010, as amended

 

  5. IBM Statement of Work for ServiceElite, On-Site Service Technician, Support
Line and zSeries Software Services, Statement of Work Number: AG3BFV

 

  6. IBM Change Authorization, Project Name: Availability Manager, Contract
CFTB1GF, Work Number WRJ5J, dated 07/27/12, Change Request 001, Agreement Number
HW72730

 

  7. IBM Softek TDMF z/OS Annual Support Services Proforma, dated March 29,
2010, as amended

 

  8. IBM Trial or Loan of Products Supplement, Agreement #0116041, Supplement #
LT2F99QM

 

  9. IBM Trial or Loan of Products Supplement, Agreement #0116041, Supplement #
LT2F98XN

 

  10. IBM Trial or Loan of Products Supplement, Agreement #0116041, Supplement #
LT2F9AJU

 

  11. Change Authorization for ServiceElite, Agreement #MAT9LL5

 

  12. IBM Letter for Conversion of Acquired IBM Programs to IBM Storage
Hypervisor Licenses, dated November 14, 2012

This AMO Agreement does not modify the terms and conditions of the Additional
Agreements listed above.”

 

  25. Programs and Services Allotments. Section 35 of the AMO Agreement,
entitled “Programs and Services Allotments”, is hereby amended as follows:

 

  (a) Section 35.2, entitled “VM Software Subscription and Support Allotment
(the “VM S&S Allotment”)”, is amended by replacing the table contained therein
with the following table:

 

Period

   Amount  

07/01/06 – 06/30/07

     [**]   

07/01/07 – 06/30/08

     [**]   

07/01/08 – 06/30/09

     [**]   

07/01/09 – 06/30/10

     [**]   

07/01/10 – 06/30/11

     [**]   

07/01/11 – 06/30/12

     [**]   

07/01/12 – 06/30/13

     [**]   

07/01/13 – 06/30/14

     [**]   

07/01/14 – 12/31/14

     [**]   

01/01/15 – 12/31/15

     [**]   

01/01/16 – 12/31/16

     [**]   

 

   Page 11 of 53



--------------------------------------------------------------------------------

  (b) Section 35.4, entitled “SoftwareXcel Allotment”, is amended by replacing
the table contained therein with the following table:

 

Period

   Amount  

07/01/06 – 06/30/07

     [**]   

07/01/07 – 06/30/08

     [**]   

07/01/08 – 06/30/09

     [**]   

07/01/09 – 03/31/10

     [**]   

04/01/10 – 12/31/10

     [**]   

01/01/11 – 12/31/11

     [**]   

01/01/12 – 12/31/12

     [**]   

01/01/13 – 12/31/13

     [**]   

01/01/14 – 12/31/14

     [**]   

01/01/15 – 12/31/15

     [**]   

01/01/16 – 12/31/16

     [**]   

 

  (c) Section 35.9, entitled “Transportation/Deinstallation Allotment”, is
hereby deleted in its entirety, and IBM confirms that the remaining allotment
previously collected by IBM in the amount of [**] is applied in full to the
Monthly Payments in Exhibit A.

 

  26. Significant Business Downturn: Section 42 of the AMO Agreement, entitled
“Significant Business Downturn”, is hereby amended as follows:

 

  (a) Subsection (a) thereof is amended by adding thereto the following:

“The parties agree that Travelport appropriately executed the agreed reduction
to the Monthly Payment related to this subsection commencing as of April 1,
2012, and the parties agree that any remaining reductions were included when
calculating the mutually agreed Monthly Payments in Exhibit A added by Amendment
14, and no further reductions are available pursuant to this subsection after
the Effective Date of Amendment 14.”

 

  (b) Subsection (b) thereof is amended in its entirety to read as follows:

“(b) If an event, or series of events, beyond the reasonable control of the
Travelport Enterprise (for example, terrorist attacks, war, strikes, fire,
flood, earthquake, and other acts of God) results in, or is reasonably
anticipated to result in, a significant and sustained reduction in the
Travelport Enterprise’s requirements for the Products and Services provided by
IBM in connection with this AMO Agreement, then upon the request of Travelport,
the Parties shall negotiate in good faith to agree upon equitable adjustments to
the future charges and other applicable provisions of this AMO Agreement, as
well as their related agreements, to appropriately reflect such reduced
requirements. Such good faith negotiations will in no way relieve Travelport of
its obligations to IBM Credit.”

 

   Page 12 of 53



--------------------------------------------------------------------------------

  27. Next Generation Airline Passenger Service Systems. Section 43 of the AMO
Agreement, entitled “Annual Review of Innovation Solutions Options”, is hereby
amended in its entirety to read as follows:

“43. Next Generation Airline Passenger Service Systems

IBM agrees that it will use commercially reasonable efforts to assist Travelport
in developing next generation airline passenger service systems to satisfy the
ongoing requirements of [**] and Travelport’s other existing airline customers.
Nothing in this Section shall be construed to cause IBM to provide any Product,
Service or resource without charge.”

 

  28. Machines Allotment. Section 47 of the AMO Agreement, entitled “Machines
Allotment”, is hereby deleted in its entirety.

 

  29. [**] Services. Section 48 of the AMO Agreement, entitled “[**] Services”,
is amended in its entirety to read as follows:

“48. [**] Services

Included in [**] is a remaining amount of [**] (the “TPF Services Allotment”) to
be applied to charges for TPF Program-related Services, including associated
[**] services (collectively, “Eligible TPF Services”), to assist in the [**].
This allotment is not financed by IBM Credit.

If the full amount of the TPF Services Allotment has not been used for Eligible
TPF Services by [**], then Travelport may use the remaining portion of the TPF
Services Allotment for any new Products or Services that it may obtain from IBM.

The TPF Services Allotment provided pursuant to this Agreement must be used
during the term of this Agreement. Eligible TPF Services will be provided (i) at
then-current fair values, as mutually agreed, or in accordance with any other
agreements that may then be in effect between IBM and the Travelport Enterprise,
and (ii) pursuant to a mutually agreed to Statement of Work issued under the IBM
Customer Agreement referenced herein as an Associated Document, or any
equivalent agreement in effect between IBM and the Travelport Enterprise. In the
event of the expiration or termination of this AMO Agreement prior to the
Travelport Enterprise’s use of the amount of TPF Services Allotment specified
above, IBM shall retain any unused portion of such amount.

Any travel and living expenses associated with the provision of the Eligible TPF
Services that are pre-approved in writing by Travelport, as well as any taxes
applicable to the Eligible TPF Services, are in addition to any charges for
Eligible TPF Services. IBM will invoice Travelport for such charges and
Travelport agrees to pay such charges.

The parties agree, and IBM confirms, that [**] of the total TPF Services
Allotment of [**] has been applied to reduce the upfront payment reflected in
the fifth paragraph of Amendment 14 to this AMO Agreement from [**].”

 

  30. Listed Programs Services. Section 49 of the AMO Agreement, entitled
“Listed Programs Services”, is amended in its entirety to read as follows:

“49. Listed Programs Services

As of November 21, 2012, the “LP Services Allotment” available to Travelport
under this Section 49 has a remaining balance of [**] (the “Initial LP Services
Allotment”). In addition, the [**] include an additional allotment of [**] (the
“Additional LP Services Allotment”), making the total amount of the LP Services
Allotment available to Travelport as of January 1, 2013 [**]. This LP Services
Allotment may be applied, at Travelport’s election, to charges for IBM Services
related to the Listed Programs (as such term is defined in the WSSO and the
TESSO), including associated [**] services (collectively,

 

   Page 13 of 53



--------------------------------------------------------------------------------

“Eligible LP Services”). Travelport may also elect to apply the LP Services
Allotment to [**] or [**] included in the [**]. The LP Services Allotment may
not be applied to the leased or financed portion of the [**].

This allotment is not financed by IBM Credit.

IBM will make available the Initial LP Services Allotment as of November 21,
2012 and the Additional LP Services Allotment as of January 1, 2013.

The LP Services Allotment provided pursuant to this AMO Agreement must be used
prior to [**]. Eligible LP Services will be provided (i) at then-current fair
values, as mutually agreed, or in accordance with any other agreements that may
then be in effect between IBM and the Travelport Enterprise, and (ii) pursuant
to a mutually agreed Statement of Work issued under the ICA or any equivalent
agreement in effect between IBM and the Travelport Enterprise. If the LP
Services Allotment is not used by [**] or upon the earlier expiration or
termination of this AMO Agreement prior to Travelport’s use of the amount of LP
Services Allotment specified above, IBM shall retain any unused portion of such
amount.”

 

  31. System z Engine Deactivation Credit for Maintenance Services. Section 50
of the AMO Agreement, entitled “[**] Engine Deactivation Credit for Maintenance
Services”, is hereby amended in its entirety to read as follows:

“50. System z Engine Deactivation Credit for Maintenance Services

Upon 30 days’ notice from Travelport, IBM will deactivate any of the engines in
the System z Machines listed in Exhibit B as requested by Travelport. IBM will
provide Travelport a System z Engine Deactivation Credit for Maintenance
Services (“Deactivation Credit”) for any such deactivation. The Deactivation
Credit will be calculated from the table in Exhibit P and will be the difference
of the Monthly Amount Per Feature Code of the current Processor CP Setting and
the Monthly Amount Per Feature code of the new Processor CP Setting. The
Deactivation Credit will be applied to reduce the [**] in [**] increments from
the month following the Processor CP setting reduction until [**]. The
Deactivation Credit will be confirmed via an Order Letter.”

 

  32. Credit Incentive Allotment. The AMO Agreement is amended by adding after
Section 50 thereof a new Section 51 to read as follows:

“51. Credit Incentive Allotment

In consideration for signing Amendment 14 to this AMO Agreement, IBM will make
available to Travelport an allotment of funding in the amount of [**] (the
“Credit Incentive Allotment”), which is included in the [**]. Travelport may
apply the Credit Incentive Allotment to [**] or [**] included in the [**]. The
Credit Incentive Allotment may not be applied to the leased or financed portion
of the [**].

This allotment is not financed by IBM Credit and is prepaid to IBM.

IBM will make available the full amount of the Credit Incentive Allotment upon
receipt of the [**]. The use of the Credit Incentive Allotment will be
documented in an Order Letter.

The Credit Incentive Allotment provided pursuant to this AMO Agreement must be
used prior to [**]. Eligible IBM Products and Services will be provided (i) at
then-current fair values, as mutually agreed, or in accordance with any other
agreements that may then be in effect between IBM and the Travelport Enterprise,
and (ii) pursuant to a mutually agreed Statement of Work issued under the ICA or
any equivalent agreement in effect between IBM and the Travelport Enterprise. If
the Credit Incentive Allotment is not used by [**] or upon the earlier
expiration or termination of this AMO Agreement prior to Travelport’s use of the
amount of Credit Incentive Allotment specified above, IBM shall retain any
unused portion of such amount.”

 

   Page 14 of 53



--------------------------------------------------------------------------------

  33. Software Acquisition Allotment. The AMO Agreement is amended by adding
after Section 51 thereof a new Section 52 to read as follows:

“52. Software Acquisition Allotment

The [**] include an allotment of [**] (the “Software Acquisition Allotment”) to
be applied to charges for new IBM Programs and Subscription and Support for
Programs not included in the WSSO. Travelport may also elect to apply the
Software Acquisition Allotment to [**] or [**] included in the [**]. The
Software Acquisition Allotment may not be applied to the leased or financed
portion of the [**].

This allotment is prepaid and financed by IBM Credit as TLA Option S.

IBM will make available the full amount of the Software Acquisition Allotment
upon receipt of the [**]. The use of the Software Acquisition Allotment will be
documented in an Order Letter.

The Software Acquisition Allotment provided pursuant to this AMO Agreement must
be used prior to [**]. The IBM Products or Services purchased with the Software
Acquisition Allotment will be provided (i) at then-current fair values, as
mutually agreed, or in accordance with any other agreements that may then be in
effect between IBM and the Travelport Enterprise, and (ii) pursuant to a
mutually agreed Statement of Work issued under the ICA or any equivalent
agreement in effect between IBM and the Travelport Enterprise. If the Software
Acquisition Allotment is not used by [**] or upon the earlier expiration or
termination of this AMO Agreement prior to Travelport’s use of the amount of
Software Acquisition Allotment specified above, IBM shall retain any unused
portion of such amount.”

 

  34. Option to Acquire [**] or Then-Current Technology. The AMO Agreement is
amended by adding after Section 52 thereof a new Section 53 to read as follows:

“53. Option to Acquire [**] or Then-Current Technology

Travelport will have the option (“System z Upgrade Option”) to upgrade (i) the
[**] systems (“[**] systems”) set forth in Table B below to [**] of IBM’s
then-most current commercially available high-end System z technology systems,
and (ii) the [**] systems (“[**] systems”) set forth in Table B below to [**] of
IBM’s then-most current commercially available high-end System z technology
systems, each for a new [**] term. For avoidance of doubt, the System z Upgrade
Option is to upgrade all of the aforementioned systems, and not a portion
thereof, at the same time. Travelport may only exercise the System z Upgrade
Option by giving IBM written notice thereof from [**] through [**]. The lease
rent for the upgraded systems will be the then-existing lease rent for the
replaced [**] systems and [**] systems plus or minus the amounts set forth in
the “Increase/Decrease (+)/(-) to Monthly Rent” column in Table A below (the
“System z Upgrade Adjustment Amounts”), which amounts are based upon the date
Travelport exercises the System z Upgrade Option and may be changed as described
in the following paragraph.

The System z Upgrade Adjustment Amounts set forth in Table A below are based on
the lease payments for the [**] and/or [**] systems as of [**], and if there is
any change or restructuring of those lease payments prior to Travelport’s
exercise of the System z Upgrade Option, whether as a result of changes to the
[**] systems or the [**] systems, prepayments, or otherwise, then at that time
any associated changes to the System z Upgrade Adjustment Amounts will be
negotiated and mutually agreed upon by Travelport and IBM Credit as documented
in an Order Letter.

Any adjustment in the lease rent for the upgraded systems pursuant to this
Section will be reflected by a corresponding adjustment in the Monthly Payments
payable pursuant to this AMO Agreement.

 

   Page 15 of 53



--------------------------------------------------------------------------------

The transactions contemplated by this section are contingent on Travelport
executing all necessary documents reasonably requested by IBM Credit and
providing an ILOC from UBS AG, or another financial institution with a Moody’s
Investors Service issuer rating of A3 or higher, in favor of IBM Credit for the
incremental financed amount for the upgraded systems over the financed amount
for the replaced systems, with such documents being in form and substance
satisfactory to IBM Credit in its sole discretion. The ILOC shall be provided to
IBM Credit on or prior to the date of execution of the documents necessary to
effect the acquisition of the system upgrades hereunder.

Table A

 

Month Option Exercised

   Month
Shipped      Payment
Start Date      Increase (+)/Decrease (-)
to Monthly Rent  

[**]

     [**]         [**]         [**]   

This System z Upgrade Option is based on the maximum incremental MIPS (as
defined in Section 6) added to the Machine(s) for the specific configurations of
the footprint(s) as reflected in Table B below. However, in addition to these
incremental MIPS, IBM will continue to provide the TPF Buffer Capacity as
provided in Section 6.

The prices reflected in the System z Upgrade Option are for [**] footprints of
IBM’s then-most current commercially available high-end System z technology
system, each with the options and features included in the corresponding system
being replaced, and do not include the price of any additional options or
features. In addition, these prices assume the replaced machines are returned no
later than [**] days after the installation of the new upgraded machines.
Installation services are not included and are in addition to the prices
reflected in the System z Upgrade Option.

IBM has the right to reasonably approve or refuse requested configurations of
IBM’s then-most current commercially available high-end System z technology
systems. IBM will only deliver technology systems which are publicly announced
or generally available from IBM.

Final pricing for the System z Upgrade Option may be adjusted by mutual
agreement based on announcement level LSPR performance in a mixed workload
environment.

The information in this Section is confidential to IBM and is subject to the
terms of the AECI.

 

   Page 16 of 53



--------------------------------------------------------------------------------

Table B

 

    CURRENT [**]   UPGRADED SYSTEM

DESCRIPTION

  OPERATING
SYSTEM   TYPE-MODEL   CAPACITY
MODEL   BOOKS   MIPS   BOOKS   MAXIMUM INCREMENTAL MIPS [**]   [**]   [**]  
[**]   [**]   [**]   [**]   [**]

 

  35. Acquisition of Future MIPS on IBM System [**] or Then Currently Available
Technology. The AMO Agreement is amended by adding after Section 53 thereof a
new Section 54 to read as follows:

“54. Acquisition of Future MIPS on IBM System [**] or Then Currently Available
Technology

IBM will provide Travelport an option to acquire up to [**] additional engines,
up to a maximum of [**] MIPS, on either (i) the [**] Machines subject to
Amendment 14 to this AMO Agreement, or (ii) the then current technology
available to Travelport.

This additional capacity may be acquired in a single increment or in multiple
increments. IBM will allow the additional capacity to be installed on any of the
Travelport TPF CECs, as long as the total additional engine count does not
exceed [**] total engines and is for no more than [**] MIPS in total, across the
[**] as of the Effective Date of Amendment 14. All upgrades implementing this
additional capacity must be made on engine capacity boundaries and be
deliverable by microcode only. All TPF Buffer Capacity required by the
additional capacity must also be deliverable by microcode only. Any additional
infrastructure required for either additional or buffer capacity may result in
additional charges.

If and when Travelport acquires any of this additional capacity, Travelport will
pay [**] per MIPS and IBM will issue to Travelport a credit upon receipt of
payment equal to [**] per MIPS. IBM will determine the MIPS capacity settings.

Travelport may also obtain from IBM maintenance for any of this additional
capacity at a price [**] per MIPS; provided that this pricing (i) applies only
to upgrades, not to downgrades, and (ii) cannot be applied to net new Machines.”

 

  36. Storage Education and Software Services Allotment. The AMO Agreement is
amended by adding after Section 54 thereof a new Section 55 to read as follows:

“55. Storage Education and Implementation Services Allotment

The [**] include an allotment of [**] (the “Storage Implementation Allotment”)
to be applied to charges for IBM storage education and implementation services.
The Storage Implementation Allotment may not be applied to any leased or
financed invoices.

This allotment is prepaid and financed by IBM Credit as TLA Option S.

IBM will make available the full amount of the Software Implementation Allotment
upon receipt of the [**]. The use of the Storage Implementation Allotment will
be documented in an Order Letter.

The Storage Implementation Allotment provided pursuant to this AMO Agreement
must be used prior to [**]. The IBM storage education and implementation
services purchased with this Storage Implementation Allotment will be provided
(i) at then-current fair values, as mutually agreed, or in accordance with any
other agreements that may then be in effect between IBM and the Travelport
Enterprise, and (ii) pursuant to a mutually agreed Statement of Work issued
under the ICA or any equivalent agreement in effect between IBM and the
Travelport Enterprise. If the Storage Implementation Allotment is not used by
[**] or upon the earlier expiration or termination of this AMO Agreement prior
to Travelport’s use of the amount of Storage Implementation Allotment specified
above, IBM shall retain any unused portion of such amount.”

 

   Page 17 of 53



--------------------------------------------------------------------------------

  37. IBM HW Upgrade Allotment. The AMO Agreement is amended by adding after
Section 55 thereof a new Section 56 to read as follows:

“56. IBM HW Upgrade Allotment

The [**] include an allotment of [**] (the “IBM HW Upgrade Allotment ”) to be
applied to lease charges for new IBM Machine Features installed, on and after
[**], on Machines subject to this AMO Agreement, as amended by Amendment 14
hereto.

This allotment is prepaid and financed by IBM Credit as TLA Option S.

IBM will make available the full amount of the IBM HW Upgrade Allotment upon
receipt of the [**]. The use of the IBM HW Upgrade Allotment will be documented
in an Order Letter.

The IBM HW Upgrade Allotment provided pursuant to this AMO Agreement must be
used prior to [**]. The IBM Machines Features acquired with this IBM HW Upgrade
Allotment will be provided (i) at then-current fair values, as mutually agreed,
or in accordance with any other agreements that may then be in effect between
IBM and the Travelport Enterprise. If the IBM HW Upgrade Allotment is not used
by [**] or upon the earlier expiration or termination of this AMO Agreement
prior to Travelport’s use of the amount of IBM HW Upgrade Allotment specified
above, IBM shall retain any unused portion of such amount.”

 

  38. Existing Credits/Funds. The AMO Agreement is amended by adding after
Section 56 thereof a new Section 57 to read as follows:

“57. Existing Credits/Funds

The following credits and funds to which Travelport became entitled prior to the
Effective Date of Amendment 14 will be retained for later use by Travelport:

 

  (a) The Parties agree that there is [**] remaining from the [**] described in
Order Letter 731, which amount will be retained for later use by Travelport in
accordance with the provisions of that Order Letter.

 

  (b) The Parties agree that there is [**] remaining from the [**] provided in
Section 35.7 of this AMO Agreement, which amount Travelport may use to acquire
[**] from IBM notwithstanding the deletion of that Section of this AMO
Agreement.

 

  (c) The Parties agree that there is [**] remaining from the Order Letter 759
Credit for [**], which amount will be retained for later use by Travelport in
accordance with the provisions of that Order Letter.

 

  (d) The Parties agree that there is [**] remaining from the Order Letter 778
Credit for [**], which amount will be retained for later use by Travelport in
accordance with the provisions of that Order Letter.

 

  (e) The Parties agree that there is [**] for [**] remaining from the Order
Letter 722, Attachment B, IBM Letter dated November 23, 2010, which amount will
be retained for later use by Travelport in accordance with the provisions of
that Order Letter. ”

 

  38. Continued Effect. Except for the changes specified in this Amendment 14,
all other terms and conditions of the AMO Agreement remain unmodified.

 

   Page 18 of 53



--------------------------------------------------------------------------------

  39. Entire Agreement. The Parties agree that this Amendment 14 and the
Included Agreements are the complete agreement between the Parties and replace
any prior oral and/or written communications between the parties concerning this
subject matter. By signing below, the Parties agree to the terms of this
Amendment 14. If there is a conflict between the terms of this Amendment and the
terms of an Included Agreement, this Amendment 14 prevails.

 

Agreed to:        Travelport, LP by Travelport Holdings, LLC, its General
Partner        By:  

/s/ Mark Ryan

         Authorized Signature        Name:  

Mark Ryan

       Date:  

November 21, 2012

       Jurisdiction of Organization: Delaware        Agreed to:     Agreed to:
International Business Machines Corporation     IBM Credit LLC By:  

/s/ M.C. Henne

    By:   

/s/ Nicholas P. Rogers

  Authorized Signature        Authorized Signature Name:  

M.C. Henne

    Name:   

Nicholas P. Rogers

Date:  

November 21, 2012

    Date:   

November 21, 2012

Customer No.: 9885094        AMO Agreement No.: ASVB594        IBM Customer
Agreement No.: JJT-0003        Term Lease Agreement No.: JJT-0001       

 

   Page 19 of 53



--------------------------------------------------------------------------------

Attachment 1

Exhibit A

Monthly Payments

The Monthly Payments shall be as follows:

 

Month

   Monthly Payment  

[**]

     [**]   

 

   Page 20 of 53



--------------------------------------------------------------------------------

Note: It shall be a condition precedent to the transactions contemplated by
Amendment 14 to this AMO Agreement that IBM receive, via a wire transfer on or
before 3:00 PM Eastern Time on 11/21/2012, the amount of US [**] as provided in
the fifth paragraph of Amendment 14 to this AMO Agreement, as per the following
electronic payment instructions:

PNC Bank

IBM Corporation

500 First Avenue

Pittsburgh, PA 15219

Bank Contact:             Donna Haber

Telephone:                  732-220-3258

[**]

 

   Page 21 of 53



--------------------------------------------------------------------------------

Attachment 2

Exhibit B

Capacity Plan

Processor Capacity Plan

Environment definitions by Workload:

TPF Complex: The TPF Complex is composed of [**] Machines currently operating in
the existing Travelport GDS System. This complex will be created via the upgrade
of these [**] machines to [**] machines. These Machines will be shipped by IBM
on or before November 30, 2012 and upgraded as shown in Attachment 1.

zOS Complex: zOS applications are currently hosted on [**] Machines, serials
[**]. This complex will be created via the upgrade of these [**] Machines to
[**] machines. These Machines will be shipped by IBM on or before November 30,
2012 and upgraded as shown in Attachment 1.

 

I. TPF, zOS and DR Complexes:

Hybrid Machine Upgrades

As part of the IBM Hybrid Program (“Hybrid Program”), the Leases for the Base
Capacity Machines identified below as “Displaced Machines” are being terminated
on the Lease Termination Dates shown below and the Displaced Machines are being
returned by Travelport to IBM Credit. The Leases associated with the Displaced
Machines will be terminated and the Lease termination charges will be financed
by IBM Credit upon the installation of the corresponding Replacement Machines
and such termination charges are included in the Monthly Payments. As a
replacement to the Displaced Machines, Travelport is receiving the upgraded IBM
Replacement Machines identified below and further described in Attachment 1 to
this Exhibit B, which will be leased to Travelport under the TLA and subject to
this AMO Agreement.

 

  A. TPF Complex:

IBM will deliver [**] Machines as specified below for use in the Travelport
Enterprise’s TPF Complex as defined above:

 

TPF Complex
Displaced Machines   TPF Complex
Replacement Machines

Machine-Model-Serial #

 

Lease

Termination Date

 

Machine-Model

Plant Order#

 

Estimated Date
of Installation

 

Return

Date

[**]   [**]   [**]   [**]   [**]

These Machines are being leased pursuant to TLA Option B+.

 

  B. zOS Complex:

IBM will deliver [**] Machines as specified below for use in the Travelport
Enterprise’s zOS Complex as defined above:

 

zOS Complex
Displaced Machines   zOS Complex
Replacement Machines

Machine-Model-Serial #

 

Lease

Termination Date

 

Machine-Model

Plant Order#

 

Estimated Date
of Installation

 

Return

Date

[**]   [**]   [**]   [**]   [**]

These Machines are being leased pursuant to TLA Option B+.

The Replacement Machines are the result of new IBM upgrades being added to used
IBM Credit base Machines. The Displaced Machines must be returned to IBM Credit
by [**]. As of the applicable Lease Termination Dates,

 

   Page 22 of 53



--------------------------------------------------------------------------------

Travelport releases all of its interest in the Displaced Machines and IBM Credit
agrees to discontinue the Leases for the Displaced Machines and to relieve
Travelport from all continuing obligations after the Displaced Machines are
returned to IBM Credit, provided Travelport has paid all amounts due and payable
or any other amounts (such as taxes) that may have accrued for the Displaced
Machines up to the applicable Termination Dates. Travelport acknowledges it
shall continue to be responsible for those obligations that would survive the
discontinuance of the Lease for Displaced Machines as set forth in the TLA.

If Travelport returns any of the Displaced Machines to IBM Credit prior to [**],
IBM will provide a Monthly Early Return Credit from the date of return through
[**], in the applicable amount shown in the table below for each specified
Displaced Machine.

 

Type

   Model      Serial
Number      Monthly
Early Return
Credit  

[**]

     [**]         [**]         [**]   

Normal installation of the Replacement Machines, as well as de-installation,
packing and return shipping of the Displaced Machines, will not be separately
chargeable to Travelport; however should Travelport fail to return any of the
Displaced Machines by [**], IBM shall charge Travelport a rental fee as shown in
the table below for each retained Displaced Machine for each month or partial
month such Displaced Machines are retained by Travelport after the [**] return
date. Maintenance Services charges will be in addition to the amounts shown
below.

 

Displaced Machine Serial

  

Rent/Month

 

[**]

     [**]   

Installation and De-installation

For the Machines specified above, IBM shall be responsible for normal
installation of the Machines and de-installation of the Machines. IBM shall also
be responsible for the normal de-installation of the Machine Modifications
indicated in Attachment 1. IBM will not provide, nor be liable for,
de-installation or other services for Machines not leased under this AMO
Agreement or for movement of Machines between buildings.

 

   Page 23 of 53



--------------------------------------------------------------------------------

II. Additional Storage Systems Capacity:

Storage Systems

Travelport is receiving the Machines identified below and further described in
Attachment 2 to this Exhibit B, which will be leased to Travelport under the TLA
and subject to this AMO Agreement.

 

  A. [**]

 

    

Term; Repair Level

 

Machines

Warranty Period:   12 Months, 24x7x4 Standard Warranty   [**]
Maintenance Services:   24x7x4 post Warranty Hardware Maintenance to 12/31/2016
  [**] Custom Technical Support:   Full Shift from installation to 12/31/2016  
[**] Supportline:   Full Shift from installation to 12/31/2016   [**]

[**]

 

Type

 

Model

 

Order
Number

 

Estimated Date of Installation

 

TLA
Option

 

Lease End
Date

[**]   [**]   [**]   [**]   [**]   [**]

[**]

 

Type

 

Model

 

Order
Number

 

Estimated Date of Installation

 

TLA
Option

 

Lease End
Date

[**]   [**]   [**]   [**]   [**]   [**]

[**]

 

Type

 

Serial
Number

 

Order
Number

 

MES
Number

 

Estimated Date of Installation

 

TLA
Option

 

Lease
End Date

[**]   [**]   [**]   [**]   [**]   [**]   [**]

 

  B. [**] Infrastructure

 

    

Term; Repair Level

 

Machines

Warranty Period:  

12 Months, 24x7x4 Standard Warranty

 

36 Months, 24x7 (Warranty Service Upgrade)

 

Not applicable as this is licensed functions

  [**] Maintenance Services:  

24x7x4 post-warranty HW Maintenance to 12/31/2016

 

Not applicable as this is licensed functions

  [**] Custom Technical Support:   Full Shift from installation to 12/31/2016  
[**] Supportline:   N/A   [**]

 

   Page 24 of 53



--------------------------------------------------------------------------------

Type

 

Model

 

Order

Number

 

Estimated Date of Installation

 

TLA

Option

 

Lease End

Date

[**]   [**]   [**]   [**]   [**]   [**]

 

  C. [**]

 

    

Term; Repair Level

 

Machines

Warranty Period:   36 Months, 24x7 (warranty service upgrade)   [**] Maintenance
Services:  

24x7x4 maintenance through 12/31/2016

 

Not applicable as this is licensed functions

  [**] Custom Technical Support:   Full Shift, through 12/31/2016   [**]
Supportline:   Full Shift, through 12/31/2016   [**]

 

Type

 

Model

 

Order
Number

 

Estimated Date of Installation

 

TLA
Option

 

Lease End
Date

[**]   [**]   [**]   [**]   [**]   [**]

 

  D. [**]

 

    

Term; Repair Level

 

Machines

Warranty Period:  

36 Months, 24x7 (warranty service upgrade)

 

Not applicable as this is licensed functions

  [**] Maintenance Services:  

24x7x4 maintenance through 12/31/2016

 

Not applicable as this is licensed functions

  [**] Custom Technical Support:   Full Shift, through 12/31/2016   [**]
Supportline:   Full Shift, through 12/31/2016   [**]

 

   Page 25 of 53



--------------------------------------------------------------------------------

Type

  Model   Order
Number   Estimated Date of Installation   TLA
Option   Lease End
Date [**]   [**]   [**]   [**]   [**]   [**]

 

  E. [**]: Production Upgrades, new Development Infrastructure

 

     

Term; Repair Level

  

Machines

Warranty Period:   

12 Months, 24x7x4 Warranty

 

12 months 24x7x4 Warranty on the MES Upgrade

   [**] Maintenance Services:    24x7x4 maintenance through 12/31/2016    [**]
Custom Technical Support:    Full Shift, from installation through 12/31/2016   
[**] Supportline:    Full Shift, from installation through 12/31/2016    [**]

 

Type

  Model   Order
Number   Estimated Date of Installation   TLA
Option   Lease End
Date [**]   [**]   [**]   [**]   [**]   [**]

 

  F. [**]

 

     

Term; Repair Level

  

Machines

Warranty Period:   

12 Months, 24x7x4

 

36 Months, 24x7 (Warranty service upgrade)

 

Not applicable as this is licensed functions

   [**] Maintenance Services:   

24x7x4 post warranty HW Maintenance to 12/31/2016

 

Not applicable as this is licensed functions

   [**] Custom Technical Support:    Full Shift from installation to 12/31/2016
   [**] Supportline:    Full Shift from installation to 12/31/2016    [**]

 

   Page 26 of 53



--------------------------------------------------------------------------------

Type

  Model   Serial Number/
Order Number   Estimated Date of
Installation   TLA
Option   End of Lease
Date [**]   [**]   [**]   [**]   [**]   [**]

 

   Page 27 of 53



--------------------------------------------------------------------------------

III. Additional [**] Systems:

[**] Systems

Travelport is receiving the Machines identified below and further described in
Attachment 3 to this Exhibit B, which will be leased to Travelport under the TLA
and subject to this AMO Agreement.

 

     

Term; Repair Level

  

Machines

Warranty Period:   

36 Months, 24x7x4 Warranty Service Upgrade

 

Not applicable as this is licensed function:

   [**] Maintenance Services:   

24x7x4 post Warranty Hardware Maintenance to 12/31/2016

 

Not applicable as this is licensed function

   [**] Custom Technical Support:    Not applicable    [**] SWMA for AIX
Standard Edition:    Full shift from installation to 12/31/2016    [**]

 

Type

  Model   Serial Number/
Order Number   MES
Number   Estimated Date
of Installation   TLA
Option   Return
Date [**]   [**]   [**]   [**]   [**]   [**]   [**]

Software

 

Part#

  

Description

[**]    [**]

 

   Page 28 of 53



--------------------------------------------------------------------------------

Attachment 1 to Exhibit B

Configurations of the [**] Machine Modifications for the TPF Complex

Warranty Services are included for 12 months. After the expiration of the
warranty, Maintenance Services are included with these Machines through [**].

 

1. CEC100

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 29 of 53



--------------------------------------------------------------------------------

2. CEC200

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 30 of 53



--------------------------------------------------------------------------------

3. CEC300

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 31 of 53



--------------------------------------------------------------------------------

4. CEC400

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 32 of 53



--------------------------------------------------------------------------------

5. CEC500

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 33 of 53



--------------------------------------------------------------------------------

6. CEC600

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 34 of 53



--------------------------------------------------------------------------------

7. SYS61

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 35 of 53



--------------------------------------------------------------------------------

8. SYS63

 

Product

  

Description

  

Qty

[**]    [**]    [**]

 

   Page 36 of 53



--------------------------------------------------------------------------------

Attachment 2 to Exhibit B

Configurations of the Storage Systems

 

A. [**]

 

  a. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  b. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  c. [**]

 

Machine /
Feature

 

Description

 

Serial #

 

Qty

[**]   [**]   [**]   [**]

 

B. [**] Infrastructure

 

  a. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  b. [**]: Qty [**] of the [**] configuration below:

 

Machine /
Feature

 

Description

 

Serial #

 

Qty

[**]   [**]   [**]   [**]

 

C. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

D. [**] Machines

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

   Page 37 of 53



--------------------------------------------------------------------------------

E. New Development [**] Upgrades

 

Machine /
Feature

 

Description

 

Serial #

 

Qty

[**]   [**]   [**]   [**]

 

F. [**].

 

  a. [**] to be installed at [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  b. [**] for [**]:

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  c. [**] for [**]:

 

Machine /
Feature

 

Description

 

Serial #

 

Qty

[**]   [**]   [**]   [**]

 

   Page 38 of 53



--------------------------------------------------------------------------------

Attachment 3 to Exhibit B

Configurations of the [**] Systems

[**] Systems [**]

 

  1. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  2. [**]

 

Machine /
Feature

 

Description

 

Qty

[**]   [**]   [**]

 

  3. [**] Upgrades

 

Machine /
Feature

 

Description

 

Serial #

 

Qty

[**]   [**]   [**]   [**]

 

  4. Software

 

Part#

 

Description

[**]   [**]

 

   Page 39 of 53



--------------------------------------------------------------------------------

Attachment 3

Exhibit C

Current Machines

Section 1. Travelport - Leased Machines

 

  A. Maintenance Services are included for the Machines listed below until the
applicable Return Date for each such Machine.

Processors:

 

Machine

Type

  Model   Serial   Return Date   Repair
Level [**]   [**]   [**]   [**]   [**]

 

  B. Maintenance Services are included for each of the Machines listed below
until the applicable Maintenance End Date shown below.

 

Machine

Type

  Model   Serial   Maintenance
End Date   Repair
Level   TLA
Option   Lease
End [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

  B. The following Travelport - Leased Machines are on warranty or prepaid
maintenance. Upon warranty or prepaid maintenance expiration, Maintenance
Services are included for the Machines shown below until the applicable
Maintenance End Date shown below.

 

Machine

Type

  Model   Serial   Expiration of
Warranty or
Prepaid
Maintenance   Maintenance
End Date   Repair
Level   TLA
Option   Lease End [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

   Page 40 of 53



--------------------------------------------------------------------------------

Section 2. Travelport - Owned Machines

 

  A. The following Travelport -owned Machines are currently on warranty or
prepaid maintenance. Upon warranty or prepaid maintenance expiration,
Maintenance Services are included for the Machines shown below until the
applicable Maintenance End Date shown below.

 

Machine
Type

 

Model

 

Serial

 

Expiration of
Warranty or
Prepaid
Maintenance

 

Maintenance
End Date

 

Repair
Level

[**]   [**]   [**]   [**]   [**]   [**]

B. The following Travelport -owned Machines are currently on Maintenance
Services and will remain on Maintenance Services until the Maintenance End Date
shown below.

 

Machine
Type

 

Model

 

Serial

 

Maintenance
End Date

 

Repair
Level

[**]   [**]   [**]   [**]   [**]

 

   Page 41 of 53



--------------------------------------------------------------------------------

Section 3. Supportline, Customer Technical Support and Software Maintenance

The following Machines are covered by the noted Services in the table below for
the dates stated below.

 

Service Description

 

Machine
Type

 

Model

 

Serial

 

Service
Start

 

Service
End Date

 

Repair
Level

[**]   [**]   [**]   [**]   [**]   [**]   [**]

IBM and Travelport will perform a reconciliation of Exhibit C and if
discrepancies are found, IBM will adjust the [**] based on the additions and or
deletions which Travelport and IBM mutually agree to make to Exhibit C.

The [**] include all Maintenance Services, Supportline and Custom Technical
Support for the Products included in [**]. Once all serial numbers and
installation dates are obtained for the Products included in [**], IBM will send
Travelport an Order Letter adding that information to Exhibit C without any
adjustment to the [**] or other additional charge to Travelport.

 

   Page 42 of 53



--------------------------------------------------------------------------------

Attachment 4

Exhibit F

Settlement/Termination Percentages

 

I. Termination Percentages

 

Termination Date

 

Termination Percentage

[**]   [**]

 

II. Settlement Percentages

 

Default Date

 

Settlement Percentage

[**]   [**]

 

   Page 43 of 53



--------------------------------------------------------------------------------

Attachment 5

Exhibit G

Travelport Order Letter

Attention: Order Letter Administrator, Fax Number: (877) 426-2493, Email:
oiocso@br.ibm.com

Subject: Asset Management Offering Agreement, effective as of July 1, 2002,
among IBM, IBM Credit and Travelport; AMO Agreement No. ASVB594, as amended
(collectively, the “AMO Agreement”).

Order Letter Number:

Travelport hereby orders and, if applicable, leases or finances from IBM Credit,
the Machines, Programs and/or Services listed below in accordance with the terms
of the subject AMO Agreement.

(Travelport hereby terminates the Machines, Programs, and/or Services listed
below in accordance with the terms of the subject AMO Agreement.)

 

Customer Number:    9885094 Installed at Address:   
760 Doug Davis Dr; Hapeville, GA 30354 Product Type, Model/Feature, Description:
   Plant Order or MES Number:    Serial Number:   
Customer Requested Arrival Date:    Estimated Date of Installation:
   Return Date:    Term:    TLA Option:    Warranty Period:    IBM Licensed
Internal Code (LIC)*:    Production Status:    Warranty- Type of Service:   

 

Charges:
   The Monthly Payments under the AMO Agreement will be increased (decreased)
$XXXXX.XX per month for XX months effective from XX/XX/XX through XX/XX/XX for
the transactions in this Order Letter./The Monthly Payments under the AMO
Agreement will not be changed for the transaction in this Order Letter.

 

Contractual Basis for Charges:    Request of Mr./Ms.             , Travelport

Additional Settlement/Termination Percentages:

Travelport authorizes IBM or IBM Credit to fill in serial numbers for the
Machines listed in this Order Letter.

The transactions included in this Order Letter may contain a combination of
recurring charges (such as for Monthly License Charge Software and Maintenance
Services) and Equipment leasing and non-Equipment financing. For leasing and
financing transactions, the following TLA Options describe the type of
transaction.

TLA Options (Summary details available upon request):

 

B   

-   Lease for Machine with fair market value end-of-lease options and Lessor is
the owner for tax purposes.

B+   

-   Lease for Machine with fair market value end-of-lease options.

B$   

-   Lease for Machine with one dollar end-of-lease purchase option and Lessor
assumes for tax purposes that Lessee is the owner.

B’   

-   Lease for Machine with prestated end-of-lease options and Lessor assumes for
tax purposes that Lessee is the owner.

L   

-   Lease for used Equipment supplied by Lessor

S   

-   Loan for IBM Financed Items.

T   

-   Loan for non-IBM Financed Items.

 

   Page 44 of 53



--------------------------------------------------------------------------------

Certain Machines contain Licensed Machine Code (LMC) or Licensed Internal Code
(LIC). LMC and LIC are licensed under the terms of the agreements provided with
the LMC and LIC and those agreements govern Travelport’s use of that LMC or LIC.
Authorization to use LMC or LIC is only for the number of processors, amounts of
storage, or other quantities acquired by Travelport which is also indicated in
the Machine’s “Description” field of this Order Letter.

LIC*: LIC* means Specific Machine using Licensed Internal Code

The Parties agree that:

 

1. This Order Letter shall serve as a Transaction Document to the ICA (as
defined in the AMO Agreement) and/or an Exhibit to the TLA (as defined in the
AMO Agreement).

 

2. Reproductions of this fully executed Order Letter by reliable means will be
considered equivalent to an original hereof.

 

3. Neither IBM nor IBM Credit makes any representation whatsoever regarding the
accounting treatment applicable to charges for the transactions under this Order
Letter.

 

4. With respect to any Machine ordered in this Order Letter, if Travelport
contractually agrees to capacity monitoring of the Machine, then, in order for
Travelport to comply with such terms, IBM Credit will allow the installation of
any changes, additions, and/or capacity monitoring Machines or software on such
Machine by its manufacturer, or permit its manufacturer to monitor the Machine
capacity.

 

5. Unless otherwise agreed to in writing by the Parties and prior to the return
to IBM Credit of any Machine ordered in this Order Letter, Travelport is
responsible for removing all information and data, including, but not limited
to, programs not licensed to that specific Machine. IBM Credit has no obligation
to remove Travelport’s or any other party’s information from the Machine.

 

6. Risk of Loss: IBM bears the risk of loss or damage for each Machine up to the
time it is delivered to the IBM-designated carrier for shipment to Travelport or
Travelport’s designated location. Thereafter, Travelport bears the risk. Each
Machine is covered by insurance, arranged and paid for by IBM for Travelport,
covering the period until it is delivered to Travelport or Travelport’s
designated location. For any loss or damage report the loss or damage in writing
to IBM within 10 business days of delivery.

IBM and/or IBM Credit may file a copy of this Order Letter to perfect its
purchase money security interest.

By signing below, Travelport confirms that its correct legal name is
“Travelport, LP” and that its jurisdiction of organization is Delaware.

By signing below for our respective Enterprises, the Parties agree to the terms
of this Order Letter without modification.

 

Agreed to:      Travelport, LP by Travelport Holdings, LLC, its General Partner
     Customer No.: 9885094      Jurisdiction of Organization: Delaware By:  

 

     Authorized Signature      AMO Agreement No.: ASVB594

Name (type or print)  

 

    IBM Customer Agreement No.: JJT-0003

Date:  

 

     Term Lease Agreement No.: JJT-0001

 

   Page 45 of 53



--------------------------------------------------------------------------------

Agreed to:      Agreed to: International Business Machines Corporation      IBM
Credit LLC By:   

 

     By:   

 

   Authorized Signature         Authorized Signature

Name (type or print)  

 

     Name (type or print)   

 

Date:  

 

     Date:   

 

 

   Page 46 of 53



--------------------------------------------------------------------------------

Attachment 6

Exhibit M

Preferred Pricing Arrangement

For incremental capacity to the Processor Capacity Plan for System z Machines
contemplated by this AMO Agreement, IBM will provide Travelport with the
following Preferred Pricing Arrangement (“PPA”) terms and conditions, so long as
IBM continues to offer a System z Preferred Pricing Arrangement to any other
commercial customer in the United States.

It is Travelport’s intent to satisfy all of the Travelport Enterprise’s future
incremental System z Processor requirements with Products acquired new directly
from IBM. Beginning on the signature date of the AMO Agreement, IBM will provide
Travelport with the most favorable prices generally made available in the United
States to our best end user commercial customers at the time of proposal (“Most
Favorable Prices”). Most Favorable Prices is defined as the piece parts
transaction purchase price which is equal to or lower than the lowest price
received from IBM by any other commercial end user for “Equivalent Technology”
operating in an OS/390, MVS, VM, VSE, VM, VSE, zVM or zOS environment up to the
date the proposal is requested. “Most Favorable Prices” is measured in CPU price
per MIPS. “Equivalent Technology” for System z is defined as the same IBM
Machine type/model and configuration or modification. These Most Favorable
Prices will apply to the eligible Products listed below when such Products are
acquired by Travelport new directly from IBM in, and for use in, the United
States under standard terms and conditions, as reflected in the IBM Customer
Agreement (“ICA”) JJT-0003. Any unique terms and conditions in individual
transactions between IBM and Travelport may require that the prices to
Travelport be adjusted. Capitalized terms not defined herein are defined in the
ICA.

IBM will make available to Travelport, at the time of proposal and up to the
time of sale, the benefits of any promotional offerings that IBM is then making
generally available in the United States to an end-user commercial customer for
eligible products. If Travelport qualifies for and selects any such promotional
offering, it shall be in lieu of the Most Favorable Prices provided by this
Arrangement.

The eligible product machine type is [**].

Industry specific products; product pricing for capacity tied to specific
applications as set out in Attachment A to this Exhibit, if applicable, which is
attached hereto and made a part hereof; outsourcing; asset management offerings;
open infrastructure offerings; used products; product pricing for dedicated
disaster recovery, coupling facilities, or for limited incremental or negative
capacity; and IBM products not listed above shall not be considered for purposes
of establishing the Most Favorable Prices each quarter and are excluded from
this Arrangement. If and to the extent IBM modifies Attachment A, or an
equivalent document, for all of its commercial customers, IBM may change
Attachment A by providing Travelport an amended Attachment A, in writing, at any
time. Such amendment will be effective immediately. In addition, unauthorized
prices; prices offered to resolve a customer complaint or customer litigation;
promotional; other offerings which require the acceptance of the unique terms
and conditions associate with the offering; and special bid prices authorized to
sell products withdrawn from marketing and credits provided for the purpose of
providing loaner capacity shall not be considered for purposes of establishing
the Most Favorable Prices each quarter and are excluded from this Arrangement.

Unless otherwise agreed to by IBM, Product purchases pursuant to this
Arrangement shall not be considered eligible revenues for purposes of any
existing IBM revenue incentive offerings.

Travelport agrees not to disclose the terms or existence of this Arrangement to
any third party without IBM’s prior written approval, unless required by law.
Notwithstanding the foregoing, Travelport may disclose the existence and terms
of this Arrangement to its legal counsel and independent auditors under the
terms of a written confidentiality agreement between Travelport and such party
sufficient to require that party to treat the existence and terms of this
Arrangement as confidential in the accordance with this Section and to require
that party not to use the existence or terms of this Arrangement for the benefit
of any other person or entity.

IBM may, at any time, terminate the provisions of this Arrangement, by written
notice to Travelport, if IBM no longer offers terms and conditions similar to
those contained in this PPA to any of its commercial customers. This Arrangement
shall, unless otherwise terminated, expire on the Expiration Date of the AMO
Agreement. However, obligations under the above-referenced ICA or any other
agreement between IBM and Travelport shall survive the termination of this
Arrangement.

 

   Page 47 of 53



--------------------------------------------------------------------------------

Attachment A to Exhibit M (Preferred Pricing Arrangement)

[**]

 

   Page 48 of 53



--------------------------------------------------------------------------------

Attachment 7

Exhibit N

Revised Special Offering Attachment for VM Charges on IBM System [**] Machines

LOGO [g444234ex10_55pg1.jpg] Customer Agreement

Special Offering Attachment for VM Charges

 

The terms of this Special Offering Attachment for VM Charges (“Attachment”) are
in addition to those of the IBM Customer Agreement, Agreement Number JJT-0003
(“ICA”), and the IBM International Program License Agreement (“IPLA”) in effect
between us. Travelport accepts the terms of this Attachment by making any
payment for IBM Programs utilizing the charging structure described below.

 

1. Definitions

 

LPAR    Logical partitions in which an IBM Program runs. MSUs    Millions of
Service Units per hour. Units of workload capacity of an Eligible Machine.

 

2. Eligible Programs

The following Programs are eligible for the special pricing described in this
Attachment (collectively, the “Eligible Programs”):

 

  A. VM OTC:

 

Product

Number

  

Product

[**]    [**]

The Programs listed above are one-time-charge Programs licensed under the terms
of the IPLA (collectively, the “VM OTC Programs”). The subscription and support
(“Software Maintenance”) for such VM OTC Programs is provided under the terms of
the IBM Agreement for the Acquisition of Software Maintenance (“IAASM”).

VM Restricted Use License (RUL) – Dynamic I/O Configuration Support of TPF:

Travelport may use [**] (and version upgrades) in association with its licensed
use of [**] to provide operational support for TPF. [**] function is limited to
Dynamic Input/Output configuration support of TPF workloads in the defined
LPAR(s) aligned to the size of an engine(s). Any other use, specifically doing
general development support or running CMS guests for test partitions is not
permitted without a full separate [**] license for every CPU applicable.
Travelport must maintain [**] (RUL) license entitlement for the IFL or GP
engines used in support of this function.

 

   Page 49 of 53



--------------------------------------------------------------------------------

This RUL for Dynamic IOCP Support applies to the following Travelport
environments/LPARS:

 

  •  

[**]

 

  B. VM MLC:

[**]

[**]

 

Systems In Report:

 

System Name

 

MTM

  [**]   [**]     [**]   

Product Number

 

Product Name

 

Software

Serial

  [**]   [**]     [**]   

[**]

[**]

 

Systems In Report:

 

System Name

 

MTM

  [**]   [**]     [**]   

Product Number

 

Product Name

 

Software

Serial

  [**]   [**]     [**]   

[**]

[**]

 

Systems In Report:

 

System Name

 

MTM

  [**]   [**]     [**]   

Product Number

 

Product Name

 

Software

Serial

  [**]   [**]     [**]   

The Programs listed above are monthly license charge Programs licensed under the
terms of the ICA (collectively, the “VM MLC Programs”). The Software Maintenance
for such VM MLC Programs is provided under the IAASM.

 

   Page 50 of 53



--------------------------------------------------------------------------------

Travelport represents that all of the Eligible Programs described above will be
run on shared LPARs on the following Machines up to the following MSUs:

 

Machine Serial:    [**] VM LPAR Name(s):    [**]
VM LPAR engine boundary capacity (in MSUs):    [**] Machine Serial:    [**] VM
LPAR Name(s):    [**] VM LPAR engine boundary capacity (in MSUs):    [**]
Machine Serial:    [**] VM LPAR Name(s):    [**]
VM LPAR engine boundary capacity (in MSUs):    [**]

3. Charges

As long as the following conditions are met, IBM agrees to charge Travelport
only for the capacity on which the Eligible Programs are running:

 

  •  

The Eligible Programs and any TPF guest workload must reside in a PR/SM LPAR
provided that the LPAR(s) align to a full engine(s) boundary;

 

  •  

Travelport has and must continue to license [**], to the number of shared VM
engine(s);

 

  •  

VM MLC Program licensing and charging is at the MSU capacity of the engine(s) in
the LPAR(s) shown above;

 

  •  

VSE and z/OS guest workloads are not allowed in the shared LPAR(s);

 

  •  

Must provide Call Home data of the VM LPAR(s) size annually; and

 

  •  

If VM LPAR exceeds the engine boundary capacity as set forth in the table above,
Travelport must notify IBM and the Parties will review the terms, conditions and
pricing described in this Attachment and make adjustments thereto.

4. Your Responsibilities

You agree to:

 

  (1) promptly install any enabling code for IBM Programs or IBM System z
Licensed Internal Code (“LIC”), if any, required for the pricing described in
this Attachment.

 

  (2) notify IBM if you elect to convert from the pricing described in this
Attachment to another form that is generally available to you.

 

  (3) configure your Machine to send Transmit System Availability Data (TSAD)
weekly to IBM via the Remote Support Facility (RSF). This enables IBM to verify
that the product LPAR utilization capacity MSUs are consistent with your actual
Machine configuration. Failure to submit TSAD may result in IBM VM MLC Programs
being charged on a Full Capacity MSU basis.

 

  (4) assign a person in your organization with authority to discuss and
promptly resolve any questions or inconsistencies concerning VM OTC or VM MLC
sub-capacity, current license entitlement, and configuration data reported via
the RSF for the Machines running VM.

 

   Page 51 of 53



--------------------------------------------------------------------------------

5. General

By accepting these special terms, Travelport agrees to allow IBM to audit
Travelport’s compliance with the terms of this agreement upon reasonable prior
notice to Travelport from IBM. Travelport understands that IBM may use
information IBM has about the Travelport Enterprise’s system in its audit
activities and agrees to provide IBM with machine access and/or copies of system
tools outputs and/or other system information as appropriate to conduct such
audits.

In the event that IBM makes generally available a sub-capacity offering
supported under VM or makes Dynamic I/O configuration support available in [**]
on terms that are as favorable to Travelport as the terms of this Attachment,
then Travelport shall act in good faith in using such sub-capacity offering
and/pr Dynamic I/O configuration in lieu of the provisions of this Attachment
and, to the extent that Travelport is so using such capabilities, this
Attachment shall terminate. Otherwise, this Attachment shall be valid through
the termination or expiration of the AMO Agreement. The terms in this Attachment
are IBM Confidential.

 

   Page 52 of 53



--------------------------------------------------------------------------------

Attachment 8

Exhibit P

Table for [**] Engine Deactivation Credit for Maintenance Services

 

LOGO [g444234ex10_55pg1.jpg]

Monthly maintenance pricing “per processor” chart

 

  •  

These prices are to be used for downgrades only and cannot used for upgrades.

 

  •  

Pricing is based on Travelport’s discount structure.

 

  •  

These rates are for standard, non specialty, Engines only.

 

  •  

There are other features that affect the maintenance price on a [**] so these
rates should not be used as a total maintenance price on the Machine (meaning it
should not be assumed the price for a z Machine will only come from this chart.)

 

Feature Code

   Description      [**] Series      Monthly Amount Per
Feature Code  

[**]

     [**]         [**]         [**]   

 

   Page 53 of 53